Citation Nr: 0203181	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  97-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1954 to 
April 1957, and from June 1966 to August 1974.  He also 
served in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Montgomery, Alabama.  In the February 1999 
decision the RO denied the appellant's claim for a total 
rating for compensation purposes based upon individual 
unemployability.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Service connection is in effect for following: 
onychomycosis, rated as 50 percent disabling; status post 
gastrectomy with reflux esophagitis, rated as 40 percent 
disabling; and deviated nasal septum, status post 
tonsillectomy, status post appendectomy, and scars of the 
neck and scalp, each assigned a noncompensable rating.  The 
combined evaluation is 70 percent.

3.  The appellant has a General Equivalency Diploma.  He has 
generally had employment experience from 1982 to 1999 in food 
services, and housekeeping services.

4.  The appellant's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation consistent with his education and occupational 
background.



CONCLUSION OF LAW

The criteria for the assignment of a total disability 
evaluation for compensation purposes based upon individual 
unemployability are not met.  38 U.S.C.A. §§ 1155, (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant received intermittent treatment at VA and 
private facilities from 1997 to 1999 for several disorders 
including dumping syndrome and onychomycosis.  

A VA gastrointestinal examination was conducted in December 
1998.  At that time the appellant reported constant diarrhea, 
loose stools approximately 45 minutes after meals, with 
incontinence of stool, and associated cramping and abdominal 
pain.  The appellant had but was not utilizing medication for 
his diarrhea condition.  The appellant also reported symptoms 
of belching, heartburn, and flatus.  The appellant denied any 
reflux symptoms since his original surgery.  He indicated 
that he experienced nausea postprandial, occurring 
approximately two to three times per week.  The appellant 
reported that he ate six meals per day, that he was hungry 
all of the time, and that he sweat when the pain was severe.  

On examination, the appellant was observed to be well 
developed, well nourished, and healthy in appearance.  His 
weight was recorded as 204 pounds.  It was noted that the 
appellant's weight one year earlier was recorded as 180 
pounds.  The examiner indicated that this circumstance was 
suggestive that the appellant was not malnourished.  There 
was no obvious sign of anemia or malnutrition detected.  The 
examiner noted that the appellant had recently undergone 
colonoscopy, which showed that other than the one 
diverticulum in the sigmoid colon, there were no other 
lesions and no bleeding within the entire colon.  It was also 
noted that EGD, conducted in December 1998, showed no 
varices, ulceration, or reflux of the esophagus.  The results 
of this study were further noted to show that when the scope 
was passed into the stomach, the stomach showed normal rugae 
and the anastomosis functioned well.  There were no ulcers 
found during this evaluation.  The stomach was found to be 
normal.  

It was the examiner's assessment that these diagnostic test 
results showed the appellant to have "pretty normal 
endoscopic studies."  A diagnostic impression of status post 
partial gastrectomy was noted.  The examiner noted that the 
only chronic complaint that he elicited from the appellant 
concerned his chronic diarrhea since the original surgery, 
and complaints of cramping along with the diarrhea 
accompanied by sweats at the time of abdominal pain.  The 
examiner noted that there was no evidence of obstruction, 
spasm or dilatation detected on physical examination or on 
endoscopic examination.  In his assessment, the examiner 
indicated that it was very common to have severe abdominal 
cramping with diarrheal episodes and the examiner did not 
consider this to be necessarily part of a dumping syndrome.

In January 1999, the appellant filed application (VA Form 21-
8940) for a total rating based upon unemployability.  In that 
application, the appellant reported that he was prevented 
from securing or following any substantially gainful 
employment because of his service-connected skin disorder and 
stomach disability.  He reported that he became too disabled 
to work in January 1999, and indicated that this was the date 
on which he last worked full time.  With respect to this 
employment history, the appellant reported that he was 
employed full time in housekeeping services at VA medical 
facilities from 1985 to 1994, and from May 1998 to January 
1999.  With respect to his most recent period of employment, 
the appellant reported "none" as the time he lost from work 
due to illness.  It was noted that the appellant left his 
last employment due to his disability, and that he had not 
tried to obtain employment since he became too disabled to 
work.  

A January 1999 private medical statement indicated that the 
appellant was evaluated for chronic pruritic and 
hyperkeratotic lesions over his palms and soles.  It was 
noted that the appellant's skin condition represented a 
superficial fungal infection that had previously been 
resistant to treatment with oral and systemic antifungal 
medications.  The physician opined that the appellant might 
also have an underlying component of dyshidrotic eczema that 
is flared by exposure to water, grease, heat, and heat and 
perspiration that occurs with wearing gloves.  It was the 
physician's recommendation that the appellant not expose his 
hands to these components during the course of his work.  

In a memorandum, dated in January 1999, the appellant's 
supervisor at work indicated that the appellant's duties 
require that he routinely work with water and cleaning 
chemicals, and that he utilize protective gloves.  It was 
noted that there was no position available through 
housekeeping services which would permit the appellant to 
avoid such activities.

The appellant was evaluated in July 1999 for vocational 
rehabilitation eligibility.  It was noted that the appellant 
had previously begun vocational rehabilitation training in 
June 1978 with the goal of being a cabinetmaker.  The 
training was discontinued in July 1979.  The appellant 
reentered training in December 1980, but was dropped from the 
program in approximately April 1981, when he was hospitalized 
for coronary artery disease and underwent a triple by-pass.  
It was noted that the appellant was thereafter employed in 
housekeeping services at a VA medical facility from May 1982 
to May 1994, when he underwent his second bypass surgery for 
his cardiac disorder.  The appellant was noted to have again 
returned to work in May 1998, and was medically retired in 
January 1999.  It was noted that the appellant was presently 
unemployed, but was working at a commissary on a part time 
basis.  He was in receipt of state disability insurance for 
unemployability.

It was the counselor's assessment that the appellant has 
numerous impairments to employment.  In this regard, it was 
noted that the appellant's limitations included no strenuous 
lifting or prolonged strenuous work or exercise, an inability 
to routinely work in or around water, cleaning chemicals, 
grease, or other toxic or normal daily cleansers, and an 
inability to wear protective gloves.  The appellant was also 
noted to require regular medical appointments, and to 
reportedly be unable to walk or use his hands when suffering 
from flare-ups associated with his skin condition.  The 
appellant was noted to be subject to time constraints because 
of his role as careprovider for his wife who was homebound.  
It was the assessment of the vocational rehabilitation 
counselor that due to his medical conditions, a combination 
of service-connected and non-service connected disabilities, 
and other factors affecting the appellant's availability, the 
appellant was not a feasible candidate for training.

In a November 1999 statement a private physician reported 
that the veteran underwent a subtotal gastrectomy and 
vagotomy in 1972.  He indicated that the appellant continued 
to suffer from dumping syndrome manifested by flushing, 
cramping, nausea, and loose stools soon after eating.  The 
appellant was noted to have experienced a 30 pound weight 
loss when working, with continued difficulty in maintaining 
his dietary restrictions due to hypercholestrolemia.  It was 
noted that the appellant had a history of angina since 1985, 
for which he had undergone two coronary artery bypass 
grafting procedures.  A recent cardiac catheterization was 
noted to reveal coronary artery small vessel disease.  The 
appellant's work capacity was noted to be severely limited 
due to exertional angina.  The physician further indicated 
that the appellant also had diminished visual field of the 
left eye due to a vitreous detachment that had its onset 
three months earlier.  

The appellant was noted to experience continued anxiety 
associated with his visual field loss and perceived changes 
in vision.  He was noted to have chronic contact dermatitis 
condition involving the hands, which restricted him from 
working with solvents and detergents.  It was noted that the 
appellant had recently suffered a stroke, from which he 
experienced residual weakness of the left face and arm.  The 
physician indicated that while the appellant was slowly 
recovering from this episode, this condition underscored the 
appellant's generalized atherosclerosis.  It was the 
physician's impression that "due to his medical problems, 
the appellant is totally disabled for employment."

A private medical report, dated in December 1999, showed the 
appellant continued to complain of epigastric pain despite 
taking Zantac.  Thirty minutes after meals he experienced 
chest pain and epigastric pain with diarrhea.  The appellant 
was noted to eat 6 meals daily, to exclude sweets or alcohol.  
The appellant was noted to have no recent record of VA 
outpatient treatment.  The report indicated that the 
examination showed the abdomen to be soft and nontender.  
There was some regurgitation.  His weight was stable.  The 
diagnoses were history of Billroth I in 1973, open heart 
surgery in 1985 and 1994, history of a cholecystectomy, and a 
history of a heart attack and coronary artery disease. 

The veteran was treated at a VA facility intermittently from 
February 2000 to January 2001.  During this time he was seen 
for various problems including a history of diarrhea.  

On VA skin diseases examination was conducted in March 2001.  
At that time the appellant gave a history of a rash on his 
hands and feet with fingernail and toenail involvement.  He 
indicated this condition severely affected his ability to 
obtain employment, particularly in relationship to chemicals, 
water and disinfectants.  The appellant indicated that 
multiple attempts at topical treatment have failed to improve 
this problem. 

Objectively, the examination showed marked hyperkeratosis on 
the dorsum and volar aspect of the hands and feet.  It was 
noted that there was significant nail plate deformity of the 
fingernails and toenails.  The examiner observed maceration 
between the fourth and fifth toes of the feet.  The 
assessments were severe hyperkeratosis and interdigital tinea 
pedis, hyperkeratotic tinea manuum, and severe onychomycosis.

The examiner stated due to the extensive involvement of the 
nails, it was as likely as not that employment would be 
greatly affected by his ongoing condition. Color photographs 
of the veteran's hands were included in the report and have 
been reviewed. 

Private medical records, dated in May 2001, disclose the 
appellant was privately hospitalized for unstable angina 
secondary to coronary artery disease.  He was transferred to 
a VA medical facility for continued treatment.  A clinical 
report indicated that he was medicated for complaints of 
stomach pain.  Another clinical notation indicated that the 
appellant reported complaints of heartburn.  

Lay statements were received from the appellant's family 
members and an acquaintance.  Each statement indicated that 
the appellant was unable to work due to the severity of his 
physical disorders.

Of record are several June 2001 statements from private 
physicians which relate primarily to the veteran's heart 
disorder.  One statement physician indicates that the 
appellant was under care for treatment of chest pain 
secondary to severe coronary artery disease.  It was noted 
that the appellant's medical history was also significant for 
a history of peptic ulcer disease with part of the stomach 
having been removed.  The appellant was noted to experience 
epigastric discomfort that also contributed to his chest 
pain.

A private medical statement, dated in June 2001, noted the 
appellant had been admitted for evaluation of chest pain 
secondary to severe coronary artery disease.  It was further 
noted that the appellant had a history of peptic ulcer 
disease with part of the stomach removed.  The physician 
indicated that the appellant had been evaluated by the 
cardiologist, and that his symptoms of epigastric discomfort 
may also be contributing to his chest pain.  

A June 2001 statement indicated that the appellant had worked 
as a maintenance worker/helper in May 2001.  VA outpatient 
clinical records, dated from February 2001 to June 2001, show 
that the appellant was evaluated with tinea pedis/tinea 
manum, severe hyperkeratotic variant, and severe 
onychomycosis during examination in February 2001.  At that 
time, hyperkeratotic patches were observed on the dorsum and 
volar aspects of the hands and feet.  There was subungual 
hyperkeratosis and nailplate deformity of all fingernails and 
toenails.

In a June 2001 private medical statement R. J. K., M.D. 
indicated that the appellant continued to experience problems 
with flushing, cramping, nausea, and loose stools soon after 
eating meals.  It was noted that because of his dumping 
syndrome, the appellant was required to utilize discretion 
and adhere to specific dietary restrictions, and must eat 6 
meals per day to maintain his weight and avoid manifestations 
of the syndrome.  It was also noted that the appellant had an 
onset of angina in 1985, and had undergone coronary artery 
bypass grafting on two occasions since that time.  It was 
noted that a recent cardiac catheterization showed 
significant coronary artery disease for which the appellant 
was scheduled to undergo CABG surgery.  The physician noted 
that the appellant's work capacity was curtailed by this 
problem. It was noted that the appellant experienced 
diminished visual field of the left eye due to a vitreous 
detachment, and continued anxiety related to his visual field 
loss and perceived visual changes.  The appellant was noted 
to have chronic contact dermatitis of his hands, which 
restrict his ability to perform work with solvents and 
detergents used in custodial positions.  It was noted that 
the appellant had recently had a stroke that left him with 
weakness of the left face and arm.  The stroke was noted to 
be another manifestation of his significant generalized 
atherosclerosis.  It was the physician's opinion that due to 
his medical problems, the appellant was unable to work.

In a July 2001 statement Dr. K indicated that the appellant 
was unemployable due to service-connected disabilities.  The 
physician noted that the appellant's skin was sensitive to 
solvents and any cleaners, with such exposure causing 
cracking, pain, and bleeding.  Second, it was noted that the 
appellant's stomach condition was complicated with dumping 
syndrome that necessitates the appellant's consumption of 
multiple and special meals to alleviate symptoms.  Third, it 
was noted that the appellant's cardiovascular disease had 
resulted in severe angina that severely limited the 
appellant's capacity for physical work.  It was the 
physician's impression that when a comprehensive 
consideration of his disabilities was made, the appellant 
could not be considered as capable of employment. 

Analysis

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The record shows that by virtue of the rating decision, 
statement of the case, and supplemental statement of the 
case, the appellant and his representative were given notice 
of the information and medical evidence necessary to 
substantiate his claim.  The record reflects that the RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant in support of his claim.  Indeed, 
it appears that all evidence identified by the appellant has 
been obtained and associated with the claims file.  In 
addition, the appellant was afforded VA examination in March 
2001 to evaluate the nature and severity of his service-
connected skin disorder, which resulted in the award of an 
increased evaluation for the skin disorder.  

The record shows that the RO has not specifically reviewed 
the appellant's claim in conjunction with the VCAA.  However, 
The Board finds that the requirements of the VCAA and its 
implementing regulations have been met by the VA.  As such, 
the Board finds that this decision is not prejudicial to the 
appellant.   See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board also notes that lay statements by the appellant, 
his family member and other acquaintances are considered to 
be competent evidence when describing symptoms of a disease 
or disability, or an event.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, the assertions presented regarding 
the severity of the appellant's service-connected 
disabilities and their impact upon the appellant's ability to 
engage in employment must be viewed in the context of the 
objective medical evidence of record.

The governing regulations provide that a total disability 
rating based upon individual unemployability due to a 
service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2001).  The 
regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The record reflects that the appellant is service-connected 
for onychomycosis, rated as 50 percent disabling; status post 
gastrectomy with reflux esophagitis, rated as 40 percent 
disabling; deviated nasal septum, rated as 0 percent 
disabling; status post tonsillectomy, rated as 0 percent 
disabling; status post appendectomy, rated as 0 percent 
disabling; and scars of the neck and scalp, rated as 0 
percent disabling.  Thus, the appellant has two service-
connected disabilities that are rated at least 40 percent 
disabling, and a combined total rating of 70 percent.  
Inasmuch as the appellant's combined rating of 70 meets the 
threshold percentage requirements for eligibility for a total 
disability rating, the focus of the Board's inquiry now turns 
to whether the appellant is shown to be rendered unemployable 
as a result of his service-connected disabilities.  38 C.F.R. 
§ 4.16(a).

To warrant a total disability rating based on the veteran 
being individually unemployable due to service-connected 
disabilities, the evidence must show that he is unable to 
obtain or retain substantially gainful employment because of 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341. In determining whether an 
individual is unemployable by reason of service- connected 
disabilities, consideration must be given to the type of 
employment for which the veteran would be qualified.  Such 
consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. § 
3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19 
(2001).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15 (2001).  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment. The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91. 

In this regard the record shows that the symptoms associated 
with his service connected gastrointestinal disorder include 
a dumping syndrome, stomach pain, cramps, and nausea.  A VA 
examiner has indicated that the skin disorder caused severe 
limitations, and opined that employment would be greatly 
affected.  His skin disorder did result in his leaving his 
position in housekeeping due to exposure to various 
chemicals.  However, the Board is satisfied that are 
occupational areas where such exposure would not be part of 
his duties.  His private physician in July 2001 indicated 
that the appellant was unemployable due to service-connected 
disabilities.  However, he listed apparently as a service 
connected disorder, the appellant's non-service connected 
heart disease.  The appellant has not reported any 
significant problems relative to the deviated nasal septum, 
residuals of the tonsillectomy or appendectomy, or the neck 
and scalp scars.

The evidence shows that the service connected disorders 
clearly result in significant industrial impairment.  
However, this fact is reflected in the combined 70 percent 
rating.  After reviewing the record it is the judgment of the 
Board that the medical evidence of record does not 
demonstrate that the appellant's service-connected disorders 
are so disabling as to prevent him form obtaining and 
retaining substantially gainful employment consistent with 
his education and occupation background. 


ORDER

Entitlement to a total rating based for compensation purposes 
based upon individual unemployability is denied. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

